         Case 1:19-cv-03471-CCB Document 56
                                         55 Filed 01/19/21 Page 1
                                                                4 of 3
                                                                     6




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND
                                  (NORTHERN DIVISION)


  GILMAN & BEDIGIAN, LLC                      *

  Plaintiff,                                  *    Civil Action No.: 1:19-cv-03471-CCB

  v.                                          *

  RICHARD SACKETT, et al.,                    *

  Defendants.                                 *


                       CONSENT ORDER FOR SUBSTITUTION OF COUNSEL

       THIS MATTER HAVING COME BEFORE THE COURT on the consent of the parties, and

       IT APPEARING TO THE COURT that Defendants Richard Sackett (“Mr. Sackett”) and LawCo

USA, P.L.L.C. (“LawCo”) (collectively, “Defendants”), seek to substitute Amy Epstein Gluck,

Christopher Kinkade (by pro hac vice), Joseph Schramm (pro hac vice to be filed) and the law firm of

FisherBroyles, LLP for Robert Fletcher and Dominique Carroll and the law firm of Fox Rothschild LLP,

and

       IT FURTHER APPEARING TO THE COURT that there is no objection thereto, it is hereby

       ORDERED that Amy Epstein Gluck, Christopher Kinkade (by pro hac vice), Joseph Schramm

(pro hac vice to be filed) and the law firm of FisherBroyles, LLP are hereby substituted as counsel for

Robert Fletcher and Dominique Carroll and the law firm of Fox Rothschild LLP. The appearances of

Robert Fletcher and Dominique Carroll and the law firm of Fox Rothschild LLP are hereby stricken. Mr.

Schramm shall not be deemed substituted until he appears pro hac vice.
         Case 1:19-cv-03471-CCB Document 56
                                         55 Filed 01/19/21 Page 2
                                                                5 of 3
                                                                     6




      1/19/21
DATE:_________                                               /S/
                                               _________________________________
                                               Hon. Catherine C. Blake
                                               UNITED STATES DISTRICT JUDGE

Copies via CM/ECF system to:

Christopher R. Kinkade (pro hac vice)
FisherBroyles, LLP
100 Overlook Center, Second Floor
Princeton, NJ 08540
609-415-0101 (telephone)
609-201-1328 (facsimile)
Email: christopher.kinkade@fisherbroyles.com

Amy Epstein Gluck (D. Md. Bar No. 20106)
FisherBroyles, LLP
1200 G Street NW, Suite 800
Washington, DC 20005
Telephone: 301.526.1184
Fax: 301.767.0637
Email: amy.epsteingluck@fisherbroyles.com

Robert P. Fletcher, Bar No. 02893
Fox Rothschild LLP
1030 15th Street N.W., Suite 380 East
Washington, D.C. 20005
202-794-1222 (telephone)
202-461-3102 (facsimile)
Email: rfletcher@foxrothschild.com

Dominique J. Carroll (pro hac vice)
Fox Rothschild LLP
997 Lenox Drive
Lawrenceville, NJ 08648
609-895-6706 (telephone)
609-896-1469 (facsimile)
Email: djcarroll@foxrothschild.com

James B. Astrachan
Astrachan Gunst Thomas, PC
217 E Redwood St Ste 2100
Baltimore, MD 21202
Tel.: 14107833550



                                               2
        Case 1:19-cv-03471-CCB Document 56
                                        55 Filed 01/19/21 Page 3
                                                               6 of 3
                                                                    6




Fax: 14107833530
Email: jastrachan@agtlawyers.com

Kaitlin Corey
Astrachan Gunst Thomas, PC
217 E Redwood St Ste 2100
Baltimore, MD 21202
Tel.: 240.285.7628
Email: kcorey@agtlawyers.com




                                         3
